Mr. Chief Justice Sutton
delivered the opinion of the Court.
On December 29, 1965, Herbert Chee, defendant in *297error, was charged with the crime of larceny by bailee under C.R.S. 1963, 40-5-13. On trial of the case and at the close of the People’s evidence, the court directed a verdict of acquittal based upon a finding that the prosecution had failed to prove that a bailment relationship existed between Chee and the complaining witness. The People allege error as to this finding and ask our disapproval of the judgment under C.R.S. 1963, 39-7-26(2).
We have reviewed the record and agree with the trial court that no bailment existed here and that it properly directed a verdict of acquittal.
The judgment is approved.
Mr. Justice Schauer dissenting.